FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CHAMBER OF COMMERCE OF THE             
UNITED STATES; CALIFORNIA
CHAMBER OF COMMERCE;
EMPLOYERS GROUP; CALIFORNIA
HEALTHCARE ASSOCIATION;
CALIFORNIA MANUFACTURERS AND
TECHNOLOGY ASSN.; CALIFORNIA
ASSOCIATION OF HEALTH FACILITIES;
CALIFORNIA ASSOCIATION OF HOME
& SERVICES FOR THE AGING; BETTEC
CORPORATION; MARKSHERM
CORPORATION; ZILACO INC., ZILACO;            No. 03-55166
DEL RIO HEALTHCARE, INC.;                     D.C. No.
BEVERLY HEALTH & REHABILITATION            CV-02-00377-GLT
SERVICES, INC. Dba Beverly Manor
Costa Mesa; INTERNEXT GROUP,
               Plaintiffs-Appellees,
AMERICAN FEDERATION OF
LABOR AND CONGRESS OF
INDUSTRIAL ORGANIZATIONS;
CALIFORNIA LABOR FEDERATION,
AFL-CIO,
            Intervenors-Appellants,
                 v.
                                       




                            1531
1532          CHAMBER   OF   COMMERCE v. LOCKYER


BILL LOCKYER, Attorney General,       
in his capacity as Attorney
General of the State of California;
DEPARTMENT OF HEALTH SERVICES;
FRANK G. VANACORE, as the Chief
of the Audit Review and Analysis
Section of the California             
Department of Health Services;
DIANA M. BONTA, Diana M. Bonta,
R.N., Dr., P.h.D, as the Director
of the California Department of
Health Services,
                        Defendants.
                                      

CHAMBER OF COMMERCE OF THE            
UNITED STATES; CALIFORNIA
CHAMBER OF COMMERCE; EMPLOYERS
GROUP; CALIFORNIA HEALTHCARE
ASSOCIATION; CALIFORNIA                     No. 03-55169
MANUFACTURERS AND TECHNOLOGY
ASSN.; CALIFORNIA ASSOCIATION OF             D.C. No.
                                          CV-02-00377-GLT
HEALTH FACILITIES; CALIFORNIA
ASSOCIATION OF HOME &                         ORDER
SERVICES FOR THE AGING; BETTEC
CORPORATION; MARKSHERM
CORPORATION; ZILACO INC., ZILACO;
DEL RIO HEALTHCARE, INC.;
                                      
              CHAMBER   OF   COMMERCE v. LOCKYER    1533


BEVERLY HEALTH & REHABILITATION         
SERVICES, INC. Dba Beverly Manor
Costa Mesa; INTERNEXT GROUP,
                Plaintiffs-Appellees,
                and
AMERICAN FEDERATION OF
LABOR AND CONGRESS OF
INDUSTRIAL ORGANIZATIONS;
CALIFORNIA LABOR FEDERATION,
AFL-CIO,
                         Intervenors,
                 v.
BILL LOCKYER, Attorney General,
                                        
in his capacity as Attorney
General of the State of California;
DEPARTMENT OF HEALTH SERVICES;
FRANK G. VANACORE, as the Chief
of the Audit Review and Analysis)
Section of the California
Department of Health Services;
DIANA M. BONTA, Diana M. Bonta,
R.N., Dr., P.h.D, as the Director
of the California Department of
Health Services,
             Defendants-Appellants.
                                        
                   Filed February 9, 2006

          Before: Mary M. Schroeder, Chief Judge.
1534          CHAMBER   OF   COMMERCE v. LOCKYER
                             ORDER

  Upon the vote of a majority of the en banc court, the opin-
ion and dissent filed on September 6, 2005, slip op. 12167,
and appearing at 422 F.3d 973 (9th Cir. 2005), are withdrawn.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2006 Thomson/West.